MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                       FILED
regarded as precedent or cited before any                                         Oct 30 2020, 11:20 am

court except for the purpose of establishing                                           CLERK
                                                                                   Indiana Supreme Court
the defense of res judicata, collateral                                               Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
David W. Stone                                           Scott A. Norrick
Anderson, Indiana                                        Anderson, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronald E. Summers, III,                                  October 30, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         20A-DR-288
        v.                                               Appeal from the Madison Circuit
                                                         Court
Richard Evans as Personal                                The Honorable Andrew R.
Representative of Mary E.                                Hopper, Judge
Summers and Richard Evans,                               The Honorable Christopher Cage,
Appellee-Petitioner.                                     Master Commissioner
                                                         Trial Court Cause No.
                                                         48C03-1611-DR-705



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020         Page 1 of 21
                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, Ronald Summers III (Husband), appeals the trial

      court’s Order dividing the marital estate.


[2]   Affirmed in part, reversed in part, and remanded with instructions.


                                                   ISSUES
[3]   Husband presents us with two issues, which we restate as the following:


              (1) Whether the trial court’s failure to divide certain assets was
                  clearly erroneous; and


              (2) Whether the trial court’s order that Husband make an
                 equalization payment was clearly erroneous.


                      FACTS AND PROCEDURAL HISTORY
[4]   Prior to their marriage, Husband and Mary Evans (Wife) executed the

      Prenuptial Agreement which stipulated that it would also function as a

      dissolution agreement in the event the marriage was terminated by any other

      reason than the death of Husband or Wife. Under the terms of the Prenuptial

      Agreement, real and personal property separately owned before marriage was

      to remain the individual property of that party. Jointly owned real and personal

      property was to be divided equally. A list of property owned by each party was

      appended to the Prenuptial Agreement that showed that Husband had

      approximately $58,000 in premarital net assets, while Wife had $682,500 listed

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 2 of 21
      as net assets. The residence located at 2306 East US 36, Markleville, Indiana,

      (Wife’s home), and family farmland with a farmhouse (the farmhouse) nearby

      was specifically reserved to Wife as premarital property. Husband and Wife

      married June 3, 1995. The parties each had children from previous marriages,

      but no children were born of their marriage.


[5]   The parties resided in Wife’s home during the marriage. On May 28, 2001, the

      parties took out a second mortgage (the Home Equity Loan) on Wife’s home

      and used the funds to renovate Wife’s home, to renovate the farmhouse, and to

      purchase rental homes and real estate as investment properties. Husband

      performed the labor necessary to construct two additions to Wife’s home and to

      add a rental unit to the farmhouse. During the marriage, the parties purchased

      ten rental properties in Madison County, six of which were purchased after the

      Home Equity Loan was procured. The parties also purchased a number of

      timeshares. Husband and Wife accumulated personal property during the

      marriage and jointly purchased some heavy machinery, including a backhoe

      that they used in a joint business venture.


[6]   The parties separated on November 22, 2016. On November 30, 2016, Wife

      filed a petition for dissolution. On November 30, 2016, Wife also revoked

      Husband’s power of attorney.


[7]   On January 5, 2017, the trial court held a provisional hearing. On January 20,

      2017, the trial court issued its Provisional Orders, pursuant to which Husband

      would have access to Wife’s home all day every Saturday and Sunday during


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 3 of 21
      January 2017 to remove his property. From the couple’s stock of farm

      machinery, Husband was allowed to take “certain implements” recently

      acquired by the couple. (Appellant’s App. Vol. II, p. 38). Any disputed

      household item was not to be removed from Wife’s home but could be

      identified or photographed for future litigation. Husband was to provide Wife

      with a list of his personal property requests for her to consider. According to

      the terms of the Prenuptial Agreement, Wife’s home was provisionally set over

      to Wife. The trial court ordered Husband to provisionally make the Home

      Equity Loan payment. Husband was also to be responsible for maintaining and

      operating the parties’ rental properties with a monthly accounting to be

      rendered to Wife. The trial court noted that it had heard evidence that, near or

      at the time of the filing of the petition for dissolution, Husband had withdrawn

      approximately $35,346 from the parties’ joint bank account, after which Wife

      withdrew the remaining balance of approximately $11,000. In light of this

      evidence, the trial court provisionally ordered the parties’ timeshares to be set

      over to Husband and ordered him to make the timeshare payments, including

      the payment on the Blue/Green timeshare, pending the final hearing when the

      subject could be further addressed. Husband was also granted limited access to

      the parties’ office to procure documents to render an accounting to Wife of how

      he had exercised Wife’s power of attorney before she revoked it.


[8]   On May 4, 2017, Wife filed a motion for summary disposition pursuant to the

      Prenuptial Agreement. On May 8, 2017, Husband filed a notice of affirmative

      defense to the dissolution petition in which he asserted that Wife was


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 4 of 21
       incompetent at the time she executed the petition for dissolution and that

       Wife’s son, Richard Evans (Richard), had asserted undue influence over Wife

       to execute the petition for dissolution. Husband sought a stay in the dissolution

       proceedings until Wife’s competency could be established. In July 2017,

       Richard was appointed guardian over the person and estate of Wife. On July

       13, 2017, Richard filed a motion to intervene in the instant litigation, which the

       trial court granted. On July 24, 2018, the parties filed a stipulated agreement to

       summarily dissolve the marriage while reserving the issues of property division

       for later resolution. On July 26, 2018, the trial court entered an order dissolving

       the parties’ marriage.


[9]    On February 20, 2019, Wife died prior to the division of the parties’ joint assets.

       Richard continued to intervene in the dissolution proceedings in his capacity as

       the personal representative of Wife’s estate. The parties stipulated that, because

       the trial court dissolved the marriage prior to Wife’s death, the trial court still

       had jurisdiction to divide the parties’ property.


[10]   On April 2, 2019, and August 20, 2019, the trial court held the final hearing.

       Evidence was admitted regarding the parties’ disputed personal property,

       including a collection of dishes (Fiestaware), some of which was for everyday

       use and some of which was more valuable and collectible. Richard’s wife, Lana

       Evans (Evans), indicated that Wife had a collection of Fiestaware prior to the

       marriage and that Wife collected the dishes, while Husband preferred to collect

       clocks. During the marriage a portion of the Fiestaware collection had been

       distributed among Husband’s and Wife’s family members. According to Evans,

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 5 of 21
       the Fiestaware that remained in Wife’s home belonged to Wife. Evans also

       testified that a set of silverware belonging to Husband’s mother was not in

       Wife’s home and that Husband could have the ceramic molds, windmill, radial

       saw, and wood splitter that he requested.


[11]   Wife’s estate presented evidence through home inspector Jeffrey Upton (Upton)

       that the additions Husband had completed to Wife’s home were “very

       amateurish,” and resulted in safety issues and code violations due to poor

       construction and improper materials being used. (Transcript Vol. I, p. 13).

       Upton cited improper deck construction, a poorly constructed foundation,

       multiple issues with the installation of water, drain, and ventilation lines, and

       poorly constructed floors as major issues with the additions. It was Upton’s

       opinion that Husband’s remodeling of Wife’s home added no value to the real

       estate and that repairs and demolition of the additions were needed.


[12]   Husband acknowledged at the final hearing that he had exited the marriage

       with a far greater net worth than he had at its inception and that Wife’s finances

       had declined during the same period. Husband testified that he did not know

       what remained of the Fiestaware collection and that the parties had mixed their

       Fiestaware such that it was difficult to discern who owned individual pieces.

       Husband requested the backhoe and believed that the backhoe had already been

       distributed to him under the Provisional Orders. Husband related that he had

       withdrawn the majority of the parties’ joint bank account balance because he

       believed it was his and that he had stopped making the Home Equity Loan

       payments in January 2019 because he felt he had paid his half of the loan. The

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 6 of 21
       payments on the Home Equity Loan for January through April 2019 were later

       made by Wife’s estate when the loan was put into foreclosure. Husband had

       not provided any income from the parties’ rental properties to Wife during the

       provisional period. The gross income from the rentals was in excess of

       $115,000 from 2016 through 2018. As to the work he did on Wife’s home,

       Husband stated that he performed the work knowing that he would not receive

       any of the value of it and that he did the work anyway because he cared about

       Wife and she wanted it. Husband felt that the value of the labor he performed

       on Wife’s home and the farmhouse should balance the equalization payment

       proposed by Wife.


[13]   Neither party requested that the trial court enter special findings and

       conclusions thereon, but the parties did submit a list of requests to the trial

       court. Husband requested a “fair division” of the marital estate and specifically

       requested that the rentals and half of the Fiestaware, among other things, be

       awarded to him. (Appellant’s App. Vol. II, p. 86). Husband also requested that

       the parties’ interest in the Blue/Green timeshare be sold and that the net

       proceeds be divided equally. Wife’s estate requested the Fiestaware that

       remained at her home and the backhoe, among other personal property.


[14]   On January 8, 2020, the trial court issued its Order dividing the marital estate

       and entered the following relevant findings and conclusions:


               5. That a valid prenuptial agreement was executed by the parties
               on April 28, 1995.



       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 7 of 21
        6. That pursuant to said prenuptial agreement, [Wife’s home]
        belonged to Wife as her sole property and is not considered
        marital property subject to division herein.


        7. The [c]ourt issued a provisional order requiring Husband to
        make payments on the Home Equity [Loan]; and said funds were
        used in part to buy rental properties for which Husband collected
        rents during the provisional period.


        8. A citation alleging Husband’s failure to comply with said
        provisional order was filed on behalf of Wife.


        9. That the issue is moot as Husband has been ordered to assume
        the full responsibility for said debt in the final division.


        ****


        12. Evidence was presented to show that Husband put some
        “sweat” equity into the [farmhouse] and also [Wife’s home].


        13. Evidence was also presented that some of the work was not
        up to code and detracted from the value of the home.


        14. The [c]ourt finds that the value of the work done is cancelled
        out by the portions of the work that detract from the value:
        accordingly, the [c]ourt finds that neither party shall be awarded
        any sums therein.


        15. The evidence demonstrated that despite the prenuptial
        agreement; the parties nonetheless at some points over the course
        of a long marriage, [] com[m]ingled their assets.




Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 8 of 21
               16. This com[m]ingling and lack of documentation presented at
               trial make it impossible for the [c]ourt to differentiate separate
               property from joint property except as otherwise stated herein.


               ****


               G. All personal property has already been divided to the
               satisfaction of the parties except that Husband shall be entitled to
               receive the windmill, and paintings from his mother . . . Any
               other personal property requested by either party at [the] final
               hearing is found to be of negligible value and shall remain in the
               possession of the party having that item at the time of filing.


       (Appellant’s App. Vol. II, pp. 13-16). The trial court awarded Husband seven

       of the parties’ nine rental properties and the Club Crown Point timeshare. The

       trial court ordered the parties’ other timeshares, including the Blue/Green

       timeshare, to be sold and the net proceeds to be equally divided. Husband was

       assigned the balance of the Home Equity Loan. The parties’ other joint assets

       and liabilities were distributed, resulting in the trial court requiring Husband to

       make an equalization payment to Wife of $102,229 in order to achieve an equal

       distribution.


[15]   Husband now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                             I. Standard of Review

[16]   Husband challenges the trial court’s Order dividing the marital estate. Because

       the trial court issued findings and conclusions, we apply a two-tiered standard


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 9 of 21
       of review. Quinn v. Quinn, 62 N.E.3d 1212, 1220 (Ind. Ct. App. 2016). “First,

       we determine whether the evidence supports the findings, and second, whether

       the findings support the judgment.” Id. The trial court’s findings control unless

       there are no facts in the record to support them, either directly or by inference.

       Id. We will set aside a trial court’s judgment only if it is clearly erroneous, and

       a judgment is ‘clearly erroneous’ if, after review of the evidence most favorable

       to it, we are firmly convinced that a mistake has been made. Id. “[A] general

       judgment will control as to the issues upon which there are no findings,” and

       we will affirm a general judgment if it can be sustained on any legal theory

       supported by the evidence. Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1997).


[17]   In addition, the parties executed the Prenuptial Agreement, and its validity was

       not contested at trial. Such agreements are considered contracts, and standard

       principles regarding contract interpretation apply. Fetters v. Fetters, 26 N.E.3d

       1016, 1020 (Ind. Ct. App. 2015), trans. denied. Inasmuch as our review entails

       interpretation of the Prenuptial Agreement, these are questions of law that we

       review de novo. Carmer v. Carmer, 45 N.E.3d 512, 518 n.1 (Ind. Ct. App. 2015).

       In undertaking our review, we must apply the provisions of a prenuptial

       agreement according to their plain and ordinary meaning. Daugherty v.

       Daugherty, 816 N.E.2d 1180, 1183 (Ind. Ct. App. 2004). If the language of a

       premarital agreement is unambiguous, the intent of the parties must be

       determined from its four corners. Id. at 1183-84. Premarital agreements “are

       favored by the law and will be liberally construed to realize the parties’

       intentions.” Id. at 1184.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 10 of 21
                                         II. Division of Marital Estate

[18]   Husband contends that the trial court erred when it failed to divide certain

       tangible personal property and when it ordered him to pay Wife an equalization

       payment. We address each of these contentions in turn.


                                           A. Tangible Personal Property

[19]   Husband contends that the trial court should be directed to award half the

       Fiestaware, his mother’s silverware set, a 4-wheeler, a log-splitter, ceramic

       molds, a radial saw, and the parties’ backhoe to him. Article IV of the

       Prenuptial Agreement, entitled “Termination of Marriage Other Than by

       Death”, provided the following:


               All items of tangible personal property, including artwork, shall
               be divided as follows:


               (i) All items of tangible personal property belonging to [Wife]
               prior to the marriage shall be and remain her property.


               (ii) All items of tangible personal property belonging to
               [Husband] prior to the marriage shall be and remain his property.


               (iii) All other items of tangible personal property acquired after
               their marriage shall be appraised and be divided equally between
               the parties.


       (Appellant’s App. Vol. II, p. 24). Section 8.2, entitled “Amendments”,

       provided in relevant part that




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 11 of 21
               [t]he parties agree that the separate property of either party shall
               not be converted into marital property, community or quasi-
               community property, or the separate property of the other party,
               and that a commingling of the separate property of a party with
               the separate property of the other will not result in such
               property’s conversion from separate to marital, community,
               quasi-community or separate property of the other party, except
               as may be done by an instrument in writing signed by both
               parties or as may be a gift to the other party[.]


       (Appellant’s App. Vol. II, pp. 26-27). Thus, according to the terms of the

       Prenuptial Agreement, the timing of the acquisition of tangible personal

       property determined its disposition upon dissolution, and, therefore, any party

       asserting a claim over a certain piece of tangible personal property was required

       to establish that it had been acquired before the marriage. If the party

       established that the tangible piece of personal property was acquired after the

       marriage, he or she would be entitled to half of it.

                                                   i. Fiestaware

[20]   Ownership of the remaining Fiestaware was contested. Evidence was admitted

       at trial that Wife and Husband each owned some Fiestaware prior to marriage

       and that some had been acquired after marriage. The parties mixed their

       Fiestaware pieces and did not keep an inventory or accounting of the collection.

       Some of the collection was distributed to Husband’s and Wife’s family

       members during Wife’s lifetime. Under the Provisional Orders, Husband was

       to retrieve his separate property from Wife’s home in January 2017 and

       document any contested items for later resolution. Husband had access to the

       Fiestaware in January 2017 to inventory the collection and identify any
       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 12 of 21
       disputed pieces, but he did not do so. Husband did not know if any of his

       separate Fiestaware pieces remained at Wife’s home. Evans testified that the

       remaining Fiestaware pieces belonged to Wife. Neither party had the disputed

       items appraised for trial or presented any evidence of their current value.


[21]   The trial court concluded that the parties’ commingling of assets and the

       paucity of evidence regarding ownership rendered it, in some instances,

       “impossible for the [c]ourt to differentiate separate property from joint property

       except as otherwise stated herein.” (Appellant’s App. Vol. II, p. 15). We

       conclude that this finding, as it pertained to the Fiestaware, was supported by

       the evidence, and, therefore, was not clearly erroneous. See Quinn, 62 N.E.3d at

       1220. The trial court made specific findings regarding the ownership of some of

       the parties’ tangible personal property, but not the Fiestaware. The trial court

       found that any items upon which it had not entered specific findings of

       ownership had negligible value and would remain the property of the person

       currently in possession of it. Because Husband failed to demonstrate at trial

       that any of the remaining Fiestaware was either acquired by him before the

       marriage or jointly after marriage, he failed to establish under the terms of the

       Prenuptial Agreement that he was entitled to any part of it. Therefore, we are

       not “firmly convinced” that the trial court erred when it awarded the remaining

       Fiestaware to the party currently in possession of it, namely, Wife’s estate. See

       id.




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 13 of 21
                                                ii. Silverware Set

[22]   The trial court did not enter any findings or conclusions thereon regarding

       Husband’s mother’s silverware set. Wife did not contest that the silver set was

       separate property to be set over to Husband under the terms of the Prenuptial

       Agreement, but she did dispute that the set was currently in the possession of

       Wife’s estate. Husband had access to Wife’s home in January 2017 to retrieve

       the set if it had been in the home. Husband did not testify at trial that he had

       observed the silverware set was in Wife’s home at that time. According to

       Evans, the silverware set at issue was not at Wife’s home, and there was no

       other evidence presented at trial that it was still in existence. Because there was

       no evidence in the record that the silverware set still existed, we are not “firmly

       convinced” that the trial court erred by not awarding the asset to Husband. See

       id.


                                                  iii. 4-Wheeler

[23]   Our review of the record indicates that, although the 4-wheeler was listed on

       Husband’s financial declaration prepared for the instant litigation, it was not

       mentioned by either party at trial or in the specific property demands submitted

       to the trial court by the parties. No evidence was presented at trial regarding

       when the 4-wheeler was acquired or even if it was still part of the marital estate.

       Given this lack of evidence regarding the 4-wheeler, we conclude that Husband

       has failed to establish that the trial court clearly erred by failing to specifically

       award it to him. See id.




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 14 of 21
                                iv. Log-Splitter, Ceramic Molds, Radial Saw

[24]   At trial Evans and Richard conceded ownership to Husband of the log-splitter,

       ceramic molds, and radial saw he requested. “[A] clear and unequivocal

       admission of fact, or a formal stipulation that concedes any element of a claim

       or defense, is a binding judicial admission.” Bandini v. Bandini, 935 N.E.2d

       253, 265 (Ind. Ct. App. 2010). The trial court did not specifically address these

       conceded items in its Order, but it did find that “[a]ll personal property has

       already been divided to the satisfaction of the parties except” some items that it

       specifically addressed. (Appellant’s App. Vol. II, p. 16). We conclude that this

       finding sufficiently encompassed the conceded items.

                                                    v. Backhoe

[25]   Ownership of the backhoe was contested. Although Husband asserted at trial

       that the backhoe had been provisionally awarded to him, the trial court’s

       Provisional Order only mentioned “certain implements,” and, because the

       transcript of the provisional hearing is not before us, we cannot further assess

       that claim. (Appellant’s App. Vol. II, p. 38). However, the only evidence

       presented at trial was that the backhoe was jointly purchased by the parties for

       use in their business during the marriage. Thus, the backhoe was not one of the

       assets which “com[m]ingling and lack of documentation presented at trial”

       made it impossible to determine if it was separate or joint property.

       (Appellant’s App. Vol. II, p. 15). Under Article IV, Section (iii), of the

       Prenuptial Agreement, this was a joint asset subject to equal division upon

       dissolution. Therefore, we conclude that the trial court’s failure to divide the


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 15 of 21
       backhoe under the terms of the Prenuptial Agreement upon dissolution was

       clearly erroneous, and we remand for valuation and equal division of this asset.


                                             B. Equalization Payment

[26]   Husband also challenges the trial court’s Order directing him to pay an

       equalization payment of $102,229 to Wife. Husband essentially argues that his

       provisional payment of the Blue/Green timeshare payments, the assignment to

       Wife of her home and the farmhouse which had been remodeled with funds

       from the Home Equity Loan, his work on the farmhouse, and the hardship

       resulting to him from the equalization payment should have resulted in a lesser

       or no equalization payment to Wife. We address each of these arguments in

       turn.

                                             i. Timeshare Payments

[27]   The trial court ordered the parties’ interests in the Blue/Green timeshares to be

       sold and the net profits to be split equally. The Prenuptial Agreement

       contained the following relevant provision:


               Any joint savings account, joint checking account, joint
               certificate of deposit or joint investment, including, but not
               limited to real estate, stocks and bonds, shall be divided equally
               between the parties.


       (Appellant’s App. Vol. II, p. 24). The evidence at trial was that the timeshares

       were acquired in both parties’ names after the marriage. The trial court’s Order

       divided the net value of the timeshare equally between the parties and gave

       effect to the unambiguous intention of the parties in entering into the Prenuptial

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 16 of 21
       Agreement. Therefore, we conclude that the trial court’s division of this joint

       asset was not clearly erroneous. See Quinn, 62 N.E.3d at 1220.


[28]   Husband argues that the trial court’s division of this asset unjustly enriches

       Wife because he made the Blue/Green timeshare payments under the

       provisional orders, which he contends amounted to $9,000. Because the trial

       court ordered the timeshares to be sold and the net profits to be split equally,

       Husband contends that Wife received an equal share of the benefit of the asset

       without sharing equally in the burden attached to it. However, Husband

       withdrew over $35,000 from the parties’ joint bank account on the day Wife

       filed the petition for dissolution. The trial court noted that fact in the

       Provisional Orders and directed Husband to make the timeshare payments. At

       the final hearing, Husband acknowledged that the joint bank account was a

       joint asset that was subject to division by the trial court. Husband does not

       contend that the trial court abused its discretion when it ordered him to

       extinguish the timeshare payments using what he conceded at trial was a joint

       asset, more than half of which he had already reserved to himself. We do not

       find the cases relied upon by Husband, namely Bojrab v. Bojrab, 786 N.E.2d 713

       (Ind. Ct. App. 2003), partially vacated on other grounds, and Grimes v. Grimes, 722

       N.E.2d 374 (Ind. Ct. App. 2000), trans. denied, to be persuasive because neither

       entailed circumstances similar to those at hand wherein a spouse had already

       withdrawn a substantial sum of money from a joint bank account.

       Accordingly, we find no merit in Husband’s argument that Wife was unjustly




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 17 of 21
       enriched by the trial court’s Order dividing the net profits of the sale of the

       timeshares equally between the parties.

                                             ii. Home Equity Loan

[29]   Husband further contends that Wife was unjustly enriched by the trial court’s

       assignment of the entirety of the Home Equity Loan to him. The Prenuptial

       Agreement contained the following relevant provision:


               In the event of dissolution or separation, [Wife] shall assume
               responsibility for her separate debts and liabilities; [Husband]
               shall assume responsibility for his separate debts and liabilities;
               and the joint debts shall be divided according to the benefit each received
               from the use of the borrowed funds.


       (Appellant’s App. Vol. II, p. 24) (emphasis added). Citing this provision in the

       Prenuptial Agreement, Husband’s argument on this point is that some of the

       Home Equity Loan was used to remodel Wife’s home and the farmhouse which

       were set over to her under the terms of the Prenuptial Agreement, and, thus,

       Wife should have been assigned some of the debt incurred.


[30]   We find this argument to be unavailing for at least three reasons. First, any

       funds from the Home Equity Loan used to remodel Wife’s home did not result

       in any value being added to her property, so she was not enriched, unjustly or

       otherwise, by any proceeds of the Home Equity Loan used for remodeling her

       home. Second, according to the terms of the Prenuptial Agreement, Wife’s

       home and the farmhouse were to be set over to Wife upon dissolution, yet

       Husband knowingly allowed funds from the Home Equity Loan to be used for


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 18 of 21
       their remodeling. Lastly, the parties used some of the proceeds of the Home

       Equity Loan to purchase six rental properties, all of which were assigned by the

       trial court to Husband. Husband contends that two rentals were awarded to

       Wife, one at 6885 S 200 E and another adjacent to it at 6931 S 200 E, and that

       “[t]here is nothing in the record to show that those properties were not acquired

       with funds from the home equity line of credit.” (Appellant’s Br. p. 19).

       However, Husband’s own summary of the parties’ rental acquisitions admitted

       at trial showed those two rentals were acquired in 1999, before the Home

       Equity Loan was taken out by the parties. In short, we cannot conclude that

       the trial court’s failure to assign Wife some of the Home Equity Loan debt

       resulted in unjust enrichment to her or rendered the equalization payment

       clearly erroneous.

                               iii. Husband’s Sweat Equity in the Farmhouse

[31]   Husband argued at trial that his labor on Wife’s home and the farmhouse

       should cancel out any equalization payment from him to Wife. The trial court

       found that evidence had been presented that Husband’s labor on Wife’s home

       had been of poor quality and had detracted from its value. The trial court,

       therefore, declined to assign either party any value for that work. Husband

       argues to us that, since there was no evidence presented at trial that his work on

       the farmhouse had been of similar shoddy quality, he was entitled to some

       credit for it.


[32]   In assessing this claim, we note that, although Husband claimed at trial that the

       value of his labor on Wife’s home and the farmhouse had a value of $100,000,

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 19 of 21
       he offered no other evidence to support that claim, nor did he testify how much

       of that value could be ascribed solely to his work on the farmhouse. The trial

       court was not obligated to believe Husband’s claim of the value of his labor,

       and we cannot say that the trial court committed clear error by failing to ascribe

       some unspecified value to the labor performed by Husband on the farmhouse.

       In addition, as noted above, Husband knew when he performed work on the

       farmhouse that, in the event of dissolution, it was real estate that would be set

       over to Wife under the provisions of the Prenuptial Agreement, yet he

       knowingly did the work anyway. The Prenuptial Agreement allowed for gifting

       between the parties and provided that it “shall be presumed that any property

       which either party received from the other is a gift, unless there is a written

       document signed by the donor to the contrary.” (Appellant’s App. Vol. II, p.

       25). We conclude that Husband gifted his labor on the farmhouse to Wife and

       the trial court, therefore, did not commit clear error by failing to ascribe a credit

       to him.

                                                   iv. Hardship

[33]   Husband also argues that we should vacate the equalization payment because it

       results in hardship to him. Husband contends that he will be forced to liquidate

       or mortgage assets in order to make the equalization payment and that “[s]ince

       [W]ife is deceased she has no economic needs.” (Appellant’s Br. p. 13).

       Husband also contends that liquidation of his investment accounts might add to

       his taxable income, increase his tax burden, and, therefore, decrease his assets.




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 20 of 21
[34]   Husband presented no evidence to the trial court regarding transaction costs of

       accessing funds to meet an equalization payment. In addition, Husband’s

       arguments regarding his increased tax burden are speculative at best, as many

       factors such as other income and losses may impact Husband’s effective tax rate

       apart from income attributable to the liquidation of investments necessary to

       produce the equalization payment. In addition, Husband agreed to a bifurcated

       proceeding that resulted in the Prenuptial Agreement being applicable to this

       case, regardless of the fact that Wife died during the proceedings. Wife’s estate

       had a valid claim to her property and assets under the Prenuptial Agreement,

       and Husband presents us with no legal authority for disregarding the terms of

       the Prenuptial Agreement which required that all joint assets be divided

       equally.


                                             CONCLUSION
[35]   Based on the foregoing, we conclude that the trial court’s Order dividing the

       marital estate pursuant to the terms of the Prenuptial Agreement was not clearly

       erroneous except for its failure to divide the parties’ backhoe. Therefore, we

       remand so that the trial court may value and equally divide that joint asset.


[36]   Affirmed in part, reversed in part, and remanded with instructions.


[37]   May, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-288 | October 30, 2020   Page 21 of 21